     Case 3:11-cv-01609-CCC-EB Document 337 Filed 10/06/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID E. HILL,                           :   CIVIL ACTION 3:11-CV-1609
                                         :
                   Plaintiff             :   (Judge Conner)
                                         :
            v.                           :
                                         :
HARLEY LAPPIN, et al.,                   :
                                         :
                   Defendants            :

                         CASE MANAGEMENT ORDER

      AND NOW, this 6th day of October, 2020, following a pretrial scheduling

conference with counsel for all parties, it is hereby ORDERED that:

      1.    The following dates and deadlines shall govern the trial phase of the
            above-captioned civil action:

            Motions in Limine
               and Supporting Briefs:              February 3, 2021
            Pretrial Memoranda:                    March 11, 2021
            Proposed Voir Dire:                    March 11, 2021
            Proposed Points for Charge:            March 11, 2021
            Proposed Special Interrogatories
               and Verdict Forms:                  March 11, 2021
            Deposition Objections:                 March 11, 2021
            Pretrial Conference:                   March 18, 2021, at 1:00 p.m.

      2.    Jury selection and trial shall commence at 9:30 a.m. on Monday, April
            12, 2020, in Courtroom #1, Ninth Floor, United States Courthouse and
            Federal Building, 228 Walnut Street, Harrisburg, Pennsylvania.
            Counsel are ATTACHED for trial.

      3.    Trials will commence following completion of jury selection. Counsel
            should note that criminal matters scheduled for the same day will take
            priority and may delay the beginning of the civil trial list.
Case 3:11-cv-01609-CCC-EB Document 337 Filed 10/06/20 Page 2 of 2




4.    Counsel and pro se parties are responsible for reviewing the court’s
      civil practice order as pertains to pretrial and trial matters.



                                /S/ CHRISTOPHER C. CONNER
                                Christopher C. Conner
                                United States District Judge
                                Middle District of Pennsylvania
